NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                               Submitted November 12, 2014* 
                                Decided November 12, 2014 
                                               
                                           Before 
 
                                      DIANE P. WOOD, Chief Judge 
                                                   
                                      JOEL M. FLAUM, Circuit Judge 
                                                   
                                      JOHN DANIEL TINDER, Circuit Judge 
 
No. 14‐1810 
 
DANIEL J. MITCHELL,                               Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Western District of Wisconsin.
                                                   
      v.                                          No. 11‐cv‐279‐wmc 
                                                   
JAKE D. KRUEGER and                               William M. Conley, 
THOMAS E. CICHA,                                  Chief Judge. 
      Defendants‐Appellees. 
 
                                         O R D E R 
 
       Daniel Mitchell claimed in this suit under 42 U.S.C. § 1983 that two guards at 
Stanley Correctional Institution in Wisconsin violated the Eighth Amendment by using 
excessive force in responding to a fight he started with another inmate. The parties 
disagree about the amount of force used in breaking up the fight and removing Mitchell 
from the area. The district court granted summary judgment for the defendant guards. 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. 
P. 34(a)(2). 
No. 14‐1810                                                                           Page 2 
 
Because there are material factual disputes about the need for, and extent of, continued 
physical force after the inmates were separated, we vacate the judgment in part and 
remand for further proceedings. 
         
        We recount the evidence and draw all reasonable inferences in the light most 
favorable to Mitchell, as we must. See Kvapil v. Chippewa County, Wis., 752 F.3d 708, 712 
(7th Cir. 2014). On the day of the incident, Mitchell entered a dayroom, or common area, 
and began punching another prisoner without provocation. Jake Krueger, one of the 
defendant guards, saw the commotion and twice ordered Mitchell and the other inmate 
to stop fighting. Mitchell did not stop and, instead, yelled at Krueger, “Fuck that!” 
Krueger, who is 6’–2” and weighed 280 pounds, then “brutally tackled” Mitchell to the 
floor. That is according to Mitchell, who is 6” shorter and weighed 128 pounds. 
 
        Thomas Cicha, the other defendant, came to Krueger’s aid and helped subdue 
and handcuff Mitchell. After Mitchell assured the guards that he would comply with 
their directives. Krueger and Cicha brought him to his feet and, with Kruger holding his 
left arm and Cicha holding the right, walked him toward the dayroom exit. Mitchell was 
not resisting, he says, yet Cicha gratuitously twisted his wrist, causing so much pain that 
he yelled and stood on his toes. By Mitchell’s account, the two guards then “slammed” 
him face first onto a metal table, cutting his chin. Krueger laughed and asked, “Did that 
hurt, you little pussy?” The guards’ description of the incident is different: They insist 
that Mitchell was resisting, and in response they “directed” him “to the nearest table and 
controlled his descent to the table top.” Mitchell was taken to the segregation unit, and 
medical staff treated his cut with skin adhesive and a bandage. 
 
        The district court essentially analyzed Mitchell’s lawsuit as raising two distinct 
claims, the first alleging the use of excessive force by Krueger alone when he tackled the 
plaintiff, and the second alleging that both guards needlessly pushed him onto the table 
as they were escorting him from the dayroom. In granting summary judgment for the 
guards, the district court concluded that a jury could not reasonably find that Krueger 
had overreacted in tackling Mitchell; the plaintiff had created a serious security risk by 
attacking the other inmate and flouting Krueger’s commands to stop, requiring Krueger 
to forcefully restore discipline. The court further concluded that, whether or not Mitchell 
was intentionally resisting or simply reacting to Cicha’s deliberate effort to cause pain by 
twisting his wrist, the guards reasonably could perceive Mitchell’s struggling while 
exiting the dayroom as requiring additional force and thus their “decision to direct 
Mitchell” to a table was warranted. 
 
No. 14‐1810                                                                             Page 3 
 
       On appeal Mitchell maintains that the amount of force used initially and as he 
was led out of the dayroom is disputed. In particular he insists that he was not resisting 
when the guards pushed him onto the table. We review the district court’s grant of 
summary judgment de novo. Hawkins v. Mitchell, 756 F.3d 983, 990–91 (7th Cir. 2014). 
 
       We agree with the district court that a jury could not reasonably find on this 
record that Krueger’s initial use of force was unwarranted or excessive. The Eighth 
Amendment does not forbid every use of force against a prisoner. What is prohibited is 
the wanton infliction of pain, and thus a use of force is constitutional if part of a 
good‐faith effort to restore discipline. Whitley v. Albers, 475 U.S. 312, 319–21 (1986); Lewis 
v. Downey, 581 F.3d 467, 476 (7th Cir. 2009). Even if, in retrospect, tackling Mitchell might 
appear to have been an overreaction, that conclusion would not alone establish a 
constitutional violation. See Whitley, 475 U.S. at 319; Rice v. Correctional Med. Servs., 675 
F.3d 650, 667–68 (7th Cir. 2012); Guitron v. Paul, 675 F.3d 1044, 1045–46 (7th Cir. 2012). 
Only if that force was used sadistically for the very purpose of causing harm might 
Krueger be liable. See Wilkins v. Gaddy, 559 U.S. 34, 37 (2010); Lewis, 581 F.3d at 476; 
Harper v. Albert, 400 F.3d 1052, 1065 (7th Cir. 2005). Krueger was alone in the dayroom 
when Mitchell assaulted the other inmate, and Krueger could not know whether 
Mitchell might produce a shank or some other weapon that he might use to harm 
someone around him. Mitchell was a safety risk to the other inmate as well as Krueger, 
and he mocked Krueger’s orders to stop fighting. The guard had a duty to protect the 
other inmate, and Mitchell cannot complain that Krueger took decisive steps to subdue 
him. See Whitley, 475 U.S. at 321–22; Guitron, 675 F.3d at 1046; Lewis, 581 F.3d at 476–77. 
 
       The situation was different, though, after Mitchell was restrained, and here our 
view of the evidence parts from the district court’s assessment. Whether Krueger and 
Cicha were acting in good faith when they forced Mitchell face first onto the table 
depends on whether they reasonably felt that their safety or the safety of other inmates 
was threatened, whether there was a genuine need to use force, and whether the amount 
of force used corresponded to that need. See Rice, 675 F.3d at 668; Lewis, 581 F.3d at 477; 
Fillmore v. Page, 358 F.3d 496, 503–04 (7th Cir. 2004). The determination that force was 
excessive depends on the circumstances. Richman v. Sheahan, 512, F.3d 876, 883 (7th Cir. 
2008). The district court recognized that a dispute exists concerning Mitchell’s assertion 
that his purported “resistance” while being walked out of the dayroom was nothing 
more than a reaction to Cicha’s malicious infliction of pain by needlessly twisting his 
wrist. The court reasoned, however, that the guards still could reasonably have 
perceived a need for more force because Mitchell had assaulted another inmate and 
refused to obey Krueger’s orders. 
No. 14‐1810                                                                           Page 4 
 
       Although a trier of fact might so find, we cannot say that the undisputed facts 
compel this conclusion. As Mitchell points out, when the defendants “slammed” him 
onto the table, the fight with the other inmate was over and he had agreed to comply 
with their orders. Moreover, Mitchell was restrained with his hands behind his back, 
flanked on either side by the defendants holding his arms, at least one of whom was 
more than 100 pounds heavier and half a foot taller than Mitchell. See Hope v. Pelzer, 536 
U.S. 730, 738 (2002) (reasoning that shackling inmate to hitching post was “obvious” 
Eighth Amendment violation if, as inmate alleged, his threat to guards’ safety had 
abated after he was subdued, handcuffed, and placed in leg irons). A jury reasonably 
could find that Mitchell was not a threat to anyone—and wasn’t perceived by the 
defendants to be a threat to anyone—when Cicha allegedly twisted his wrist for no 
reason except to cause him pain. Likewise, if Cicha did twist Mitchell’s wrist for no 
reason, then he also knew that Mitchell did not pose a new threat simply because he 
predictably reacted to the pain. See Hendrickson v. Cooper, 589 F.3d 887, 889–91, 894–95 
(7th Cir. 2009) (upholding jury’s finding that guard had used excessive force by 
provoking inmate and citing his reaction as excuse to attack him); Morton v. City of East 
Chicago, 349 F.3d 989, 1004–05 (7th Cir. 2003) (vacating grant of summary judgment for 
defendant police officers on excessive‐force claim under Fourth Amendment since jury 
reasonably could find that plaintiff resisted only after officers had grabbed and shoved 
him to floor); Davis v. Rennie, 264 F.3d 86, 95–96, 115 (1st Cir. 2001) (upholding award of 
punitive damages because jury could find that state employee of mental‐health hospital 
had acted with “evil motive” by taunting an involuntarily committed patient to provoke 
behavior which employee used as excuse to justify applying unreasonable force). And 
though it was Cicha and not Krueger who provoked Mitchell’s reaction, we think that a 
jury reasonably could infer from Krueger’s laughter and deriding Mitchell as a “pussy” 
that he was aware of Cicha’s actions and joined him in throwing Mitchell onto the table 
with malice or a sadistic purpose. See Holmes v. Vill. of Hoffman Estate, 511 F.3d 673, 685–
88 (7th Cir. 2007) (concluding that jury reasonably could find that police officer who did 
not witness any resistance by plaintiff was complicit in use of excessive force since he 
helped hold plaintiff while second officer gratuitously applied painful wristlock after 
saying that he was going to “hurt” plaintiff). There are sufficient material disputes about 
how much force the guards used and whether they acted in good faith that summary 
judgment was not appropriate. 
        
       We recognize that Mitchell’s allegations may not be true, and we express no 
opinion about whether he can establish that the force used by the defendants was a 
violation of the Eighth Amendment. At this stage in the litigation, our only conclusion is 
No. 14‐1810                                                                          Page 5 
 
that Mitchell’s version of events raises genuine issues of material fact that preclude 
summary judgment. 
 
       Accordingly, we AFFIRM the grant of summary judgment on Mitchell’s claim 
that Krueger used excessive force when he first tackled Mitchell. On Mitchell’s claim that 
Krueger and Cicha used excessive force as they removed him from the dayroom, 
however, we VACATE the grant of summary judgment and REMAND for further 
proceedings.